Citation Nr: 1227627	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to August 1982 and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.

The Board observes that the rating action on appeal also denied a rating in excess of 10 percent for left knee patellofemoral syndrome; denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine; and continued denials of service connection for right ankle and left ankle disorders.  Although the Veteran filed a timely notice of disagreement as to the issues of a rating in excess of 10 percent for left knee patellofemoral syndrome and service connection for bilateral ankle disorders, following a March 2009 statement of the case (SOC), the Veteran expressly limited his appeal to the issue of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome in his May 2009 substantive appeal.  Thus, the only issue before the Board is that claim listed on the title page--entitlement to an increased rating for right knee patellofemoral syndrome.


FINDING OF FACT

The service-connected right knee patellofemoral syndrome is essentially asymptomatic except for limitation of flexion to no worse than 110 degrees without pain as well as normal extension of zero degrees with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5019 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in May 2006 complied with VA's duty to notify the Veteran with respect to his claim for an increased rating for his service-connected right knee disability.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter and other correspondence dated in November 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The timing defect of the November 2008 correspondence was cured by the RO's subsequent readjudication of this increased rating claim and issuance of an SOC in March 2009.

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  In this regard, as discussed below, the VA examiner referred to a treatment record dated in January 2008 pertaining to the receipt of a steroid injection; such record is not in the claims file.  The examiner also indicated that there were no treatment records dated after January 2008.  As the examiner reported the circumstances surrounding the January 2008 record, and as the Veteran has not reported that there are any additional pertinent treatment records to be obtained, the Board finds that a remand is not necessary as it would cause an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

In addition, pertinent VA examinations with respect to the issue on appeal were obtained in November 2005, May 2006, and January 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  [Although the November 2005 examination was obtained in connection with a prior appeal, such evidence is within the pertinent time period for evaluating increased rating claims.]  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has no duty to assist that was unmet.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected right knee patellofemoral syndrome due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's right knee patellofemoral syndrome has been shown to cause pain.  This service-connected disability is rated as 10 percent disabling by analogy under 38 C.F.R. § 4.71a, DC 5019, which evaluates impairment from bursitis.  38 C.F.R. § 4.71a, DC 5019 (2011).  DC 5019 in turn calls for the disabilities to be rated on limitation of motion of the affected parts, as with degenerative arthritis.  Id.

38 C.F.R. § 4.71a, DC 5003 evaluates impairment from degenerative arthritis.  DC 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003 (2011).

However, Note (2), which follows the rating criteria, indicates that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Id.

Limitation of motion is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Specifically, pursuant to DC 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).

Pursuant to DC 5261, a noncompensable evaluation is warranted when extension is limited to five degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  

The Board observes that VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not meet the criteria for at least a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

According to VA treatment records, the Veteran complained of having swelling in both knees and feeling pressure in the knees in June 2005.  He had effusion but no erythema in the right knee.  In July 2005, the right knee was aspirated and a knee brace was provided.  

In connection with a prior increased rating claim, but within one year to the current claim, and hence during the pertinent time period for evaluating disabilities, the Veteran was afforded a fee-based examination in November 2005.  He reported pain, swelling, and difficulty bending the knees.  His symptoms occurred constantly.  He had not had any prosthetic implants.  The Veteran was not able to kneel or stand up from laying on the floor.  He had to pull himself up with his hands.  He also was unable to do any type of physical work.  The condition had not resulted in any time lost from work.  

Examination revealed that his gait was within normal limits.  He used a cane for ambulation because it helped support his weight and to help him get up from a seated position.  His right knee's general appearance was within normal limits.  Range of motion testing revealed 140 degrees of flexion and zero degrees of extension with pain beginning at 15 degrees.  Joint function was additionally limited after repetitive use by pain, weakness, and lack of endurance with pain having the major functional impact.  It was not additionally limited by fatigue and incoordination.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, and incoordination additionally limited the joint function in degrees.  Drawer and McMurray's tests were within normal limits.  X-rays showed tiny bony densities projected in the medial joint space.  The examiner opined that the Veteran's condition had progressed to patellofemoral syndrome with tiny loose bony fragments.  The effect of the Veteran's condition on his usual occupation was that he did recreational vehicle (RV) repair work and he was unable to do the floor repair work due to the inability to kneel.  He also had difficulty climbing ladders to do roof work.  He denied any limitations on his daily activities since he was at work most of the time.  

A letter from the Veteran's employer dated in December 2005 reveals that the Veteran had difficulty in performing floor or roof repairs.  He had difficulty kneeling on hard surfaces and had to lie down to do repairs.  A December 2005 statement from the Veteran confirms that he had trouble working due to his right knee.  He was unable to kneel and had difficulty performing floor repairs.  His knees hurt all the time.

The Veteran was afforded a fee-based examination in connection with the current claim in May 2006.  He reported weakness after walking for long periods of time; constant stiffness; swelling after working, which require drainage by a physician; heat in the thigh area; redness with any type of movement; and giving way when trying to climb stairs.  His pain level was rated as ten on a scale of one to ten (10/10).  He could function with medication.  The Veteran was not able to walk or exercise constantly because of sharp pain, aching, and cramping.  His condition did not cause incapacitation.  He had not had any prosthetic implants.  The functional impairment was the inability to perform work activities and difficulty climbing stairs.  

Examination revealed that the Veteran's gait and posture were within normal limits.  He did not require an assistive device for ambulation.  The right knee showed signs of edema, joint effusion, and crepitus.  Range of motion testing revealed normal flexion of 140 degrees with pain at 140 degrees and normal extension of zero degrees.  Joint function was additionally limited following repetitive use by pain, fatigue, and weakness with pain having the major functional impact.  It was not additionally limited by endurance and incoordination.  Joint function was limited by zero degrees.  Anterior and cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test were all within normal limits.  X-ray findings were within normal limits.  The Veteran was diagnosed with patellofemoral syndrome with normal X-ray findings.  The effect of the Veteran's condition on his daily activity was pain.

In July 2007, the Veteran complained of severe right knee pain.  He was unable to stand or drive because of the pain.  He had missed two weeks of work due to the right knee pain.  The Veteran had to ambulate with a wheelchair due to the pain.  Examination revealed mild swelling, no erythema, no ecchymosis, and no deformity.  The Veteran had tenderness to palpation on the lateral aspect of the right knee.  There was no warmth and no fluctuancy.  He had decreased range of motion due to pain.

A second record dated in July 2007 three days after the initial record indicates that the Veteran reported that the onset of his pain occurred two weeks earlier when he was working.  By the end of the day, he was unable to bear weight.  Since that time, ha had had increasing right knee pain with radiation up the thigh.  There was no numbness or tingling.  There was no pain with range of motion of the knee.  The Veteran reported pain on the lateral aspect of the patella.  The Veteran had been using crutches for the past two weeks, but had been housebound due to pain.  Examination revealed flexion of 110 degrees and extension of zero degrees without pain.  There was no joint effusion or ligamentous laxity.  He was tender to palpation with movement of the patella; he was not tender to palpation on the medial or lateral joint line.  X-rays in July 2007 revealed small patellar osteophytes; otherwise, no significant soft tissue or bony abnormality.  Due to the flare-up in July 2007, the Veteran received a note from his physician dated July 10, 2007, that he was unable to return to work at that time.  On July 20, 2007, the Veteran was able to return to work with light duty.  

The Veteran was afforded a VA examination in January 2009.  He reported pain with intermittent knee swelling treated with steroid injections in 2007 and January 2008 with improvement.  The Veteran had a flare-up for almost one month requiring the use of a wheelchair in one occasion in November 2007.  [In his May 2009 substantive appeal, the Veteran reported having a flare-up that necessitated the use of a wheelchair.  As discussed above, the evidence shows a flare-up in July 2007; there is no indication that the Veteran has had more than one such flare-up.  As such, the Board concludes that the flare-up referred to by the examiner is actually the July 2007 flare-up as opposed to the Veteran having an additional flare-up in November 2007.]  

The Veteran continued to have difficulty walking and had a low profile at work.  His symptoms included pain and stiffness; there was no deformity, giving way, instability, weakness, incoordination, decrease speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran had tenderness with inflammation.  His condition did not affect the motion of the joint.  He had weekly flare-ups of mild severity that lasted for one to two days.  Precipitating factors for flare-ups included cold weather and prolonged standing and walking.  Resting and the use of medication helped flare-ups.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He could stand for 15 to 30 minutes and could walk for one quarter of a mile.  He used a cane and crutches intermittently and occasionally; the cane or crutches were occasionally used during flare-ups.

Examination revealed an antalgic gait.  There was no evidence of abnormal weight bearing or inflammatory arthritis.  The Veteran had crepitus and tenderness.  There were no findings consistent with Osgood-Schlatter's disease; no mass behind the knee; and no clicking or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing revealed flexion of 130 degrees and extension of zero degrees; there was objective evidence of pain on motion.  There was also objective evidence of pain on motion following repetition; there were no additional limitations after three repetitions.  There was no joint ankylosis.  X-rays showed no evidence of an acute fracture or dislocation.  There was no significant joint space narrowing or degenerative spurring noted.  There was no joint effusion.  

The Veteran was still employed full-time doing RV repair.  He had not missed any work in the last 12 months.  The Veteran was diagnosed with patellofemoral syndrome.  It had significant effects on his occupational activities consisting of problems with lifting and carrying and pain.  It had no effect on chores, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving; a moderate effect on shopping and exercises; and prevented sports.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for the Veteran's right knee patellofemoral syndrome is not warranted at any time during this appeal period.  Initially, and in this regard, the Board notes that, in assigning the 10 percent rating, the RO has not identified the diagnostic code used to evaluate impairment resulting from either limitation of flexion or limitation of extension.  Rather, as previously noted herein, this service-connected right knee disability has been evaluated as 10 percent disabling due to painful motion.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  

Accordingly, in considering the Veteran's claim for an increased rating for this disability, the Board will first look at the criteria necessary for the next higher rating based on either limitation of flexion and limitation of extension.  In this regard, for limitation of motion, a rating of 20 percent requires that flexion is limited to 30 degrees and extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260 & 5261.  At worst, during the July 2007 flare-up, the Veteran was shown to have flexion of 110 degrees and extension of zero degrees.  His fee-based and VA examinations conducted throughout this appeal have revealed flexion no worse than 130 degrees in January 2009 and normal extension of zero degrees at all the examinations.  The Board acknowledges that the November 2005 fee-based examination shows that the Veteran had pain at 15 degrees of extension.  However, at the May 2006 fee-based examination, only six months after the November 2005 examination, the Veteran was shown to have extension of zero degrees without pain.  During his July 2007 flare-up, the Veteran reportedly had no pain on motion with full extension of zero degrees.  He continued to have normal extension of zero degrees in January 2009.  

Based on the findings shown in later treatment records and examinations, the Board cannot conclude that the Veteran's pain at 15 degrees of extension in November 2005 is representative of the current level of severity of his right knee disability.  In other words, the single, isolated finding of pain at 15 degrees in 2005 in light of other later records failing to show such limitation is not sufficient to conclude that the Veteran has extension limited to 15 degrees.  As such, the Board finds that a higher rating of 20 percent based on either limitation of flexion or limitation of extension is not warranted.  

Indeed, these objective range of motion findings do not support even a compensable rating based on either limitation of flexion or limitation of extension.  Id.  [Also, as some (but a noncompensable) level of limitation of flexion of the right knee has been shown, and as this disability is evaluated pursuant to DC 5019, which is specifically excluded from the 20 percent and 10 percent ratings available based on X-ray findings, a 20 percent rating pursuant to DC 5003 based on X-rays findings involving two or more major, or two or more minor, joints cannot be applied here.  38 C.F.R. § 4.71a, DC 5003 & Note 2 (2011).]  

Furthermore, the Board finds that the currently-assigned rating for the right knee adequately portrays the functional impairment, pain, and weakness that he experiences as a consequence of use of this joint.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  As discussed above, during the Veteran's flare-up in July 2007, the additional limitation of motion in addition to functional impairment was shown.  In finding that a higher rating is not warranted, the Board considered the functional impairment and limitation of motion shown during a flare-up.  Throughout this appeal, the relatively mild findings shown on examination are adequately compensated by the currently-assigned 10 percent rating for the right knee.  Although the evidence shows that the Veteran does require the occasional use of assistive devices for ambulation, the actual functional impairment, pain, and weakness shown by the pertinent medical findings discussed above indicates that the currently-assigned 10 percent rating is warranted.

The Board has also considered whether a rating in excess of 10 percent is warranted under any of the other diagnostic codes used for rating knee disabilities, but finds that none apply.  In this case, ankylosis has never been shown, rendering DC 5256 inapplicable.  Dislocated semilunar cartilage with episodes of locking has not been shown, rendering DC 5258 inapplicable.  Removal of semilunar cartilage has also not been shown.  So, an increased rating under DC 5259 is not warranted.  Also, an increased rating is not available under DC 5262 as impairment of the tibia and fibula such as nonunion or malunion has not been shown.  Lastly, the evidence fails to show genu recurvatum.  So, an increased rating under DC 5263 is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258-5259, 5262-5263 (2011).  

Further, no recurrent subluxation or lateral instability has been shown.  Thus, a separate compensable rating based on instability of the right knee is not warranted under DC 5257.  VAOPGCPREC 23-97.  

After considering all of the diagnostic codes available for rating knee disabilities, the Board concludes that a higher rating (or a separate compensable rating, where applicable) for the Veteran's service-connected right knee disability is not warranted at any time during this appeal because either the appropriate level of severity of the applicable pathology have not been shown or because absolutely no pathology applicable to a diagnostic code has been shown.  Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a higher rating for his service-connected right knee patellofemoral syndrome warrants rating in excess of 10 percent at any time during this appeal.  

In reaching this decision, the Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the right knee patellofemoral syndrome has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the right knee patellofemoral syndrome has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected right knee patellofemoral syndrome.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


